Citation Nr: 1615644	
Decision Date: 04/18/16    Archive Date: 04/26/16

DOCKET NO.  13-01 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

Entitlement to a higher level of special monthly compensation (SMC).


REPRESENTATION

Veteran represented by:	Robert Chisholm, Attorney


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1968 to January 1970.  This matter comes before the Board of Veterans' Appeals (Board) from an October 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In a February 2015 decision, the Board found that SMC based on the need for regular aid and attendance was warranted, and granted SMC under 38 U.S.C.A. § 1114(l).  In October 2015, the Veteran and the Secretary of Veterans Affairs filed a Joint Motion for Partial Remand (JMPR) to the United States Court of Appeals for Veterans Claims (Court).  In October 2015, the Court granted the JMPR, vacating the Board's February 2015 decision to the extent that it denied the Veteran a higher level of SMC than that awarded by the Board.  The Court remanded the claim back to the Board for action consistent with the terms of the October 2015 JMPR.  The matter has been returned to the Board for pursuant to the Court order.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims file.  Virtual VA contains additional VA treatment records, documents that are either duplicative of the evidence in VBMS, or not relevant to the issue on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As noted in the Introduction, the Court vacated the portion of the Board's February 2015 decision that denied a higher level of SMC than that awarded in the same decision.  The parties to the JMPR found that Board should have considered whether the Veteran was entitled to higher levels of SMC, such as at the "o" rate. 

SMC at the "o" rate is warranted if the Veteran, as the result of service-connected disability, has 1) suffered disability under conditions which would entitle such veteran to two or more of the rates provided in one or more subsections (l) through (n) of this section, no condition being considered twice in the determination, or 2) if the veteran has suffered bilateral deafness (and the hearing impairment in either one or both ears is service connected) rated at 60 percent or more disabling and the veteran has also suffered service-connected total blindness with 20/200 visual acuity or less, or 3) if the veteran has suffered service-connected total deafness in one ear or bilateral deafness (and the hearing impairment in either one or both ears is service connected) rated at 40 percent or more disabling and the veteran has also suffered service-connected blindness having only light perception or less, or 4) if the veteran has suffered the anatomical loss of both arms with factors that prevent the use of prosthetic appliances.  38 U.S.C.A. § 1114(o) (West 2014); 38 C.F.R. § 3.350(e) (2015). 

SMC at the "l" rate is payable when the veteran, due to service-connected disability, has suffered the anatomical loss or loss of use of both feet or one hand and one foot, or is blind in both eyes, or is permanently bedridden or so helpless as to be in need of regular aid and attendance.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).

SMC at the "m" rate is warranted if the veteran, as a result of service-connected disability, has suffered the anatomical loss or loss of use of both hands, or of both legs at a level, or with complications, preventing natural knee action with prosthesis in place, or of one arm and one leg at levels, or with complications, preventing natural elbow and knee action with prosthesis in place, or has suffered blindness in both eyes having only light perception, or has suffered blindness in both eyes, rendering such Veteran so helpless as to be in need of regular aid and attendance. 38 U.S.C.A. § 1114(m); 38 C.F.R. § 3.350(c). 

SMC at "n" rate is warranted if the Veteran, as the result of service-connected disability, has suffered the anatomical loss or loss of use of both arms at levels, or with complications, preventing elbow action with prostheses in place, has suffered the anatomical loss of both legs so near the hip as to prevent the use of prosthetic appliances.  38 U.S.C.A. § 1114(n); 38 C.F.R. § 3.350(d) (2015).  SMC at the "n" rate is also warranted if the veteran's service-connected disability has caused him to suffer anatomical loss of one arm and one leg so near the shoulder and hip as to prevent the use of prosthetic appliances, or to suffer blindness without light perception in both eyes.  38 U.S.C.A. § 1114(n); 38 C.F.R. § 3.350(d).  

In the October 2015 JMPR, the parties specifically cited to evidence of record suggesting the Veteran suffers from anatomical loss or loss of use of both feet due to his service connected disabilities, warranting SMC under 38 U.S.C.A. § 1114(l), and anatomical loss or loss of use of both hands, warranting SMC under 38 U.S.C.A. § 1114(m).  If the evidence demonstrates such level of disability, again, with no condition being considered twice, then SMC at the "o" rate is warranted.  

The record reflects that the Veteran is currently service connected for to following disabilities: (1) posttraumatic stress disorder, evaluated as 70 percent disabling; (2) coronary artery disease, evaluated as 60 percent disabling; (3) Parkinson's disease with diminished reflexes, tremors, and muscle rigidity right upper extremity, evaluated as 40 percent disabling; (4) balance impairment associated with Parkinson's disease, evaluated as 30 percent disabling; (5) diminished reflexes, tremors and muscle rigidity left upper extremity associated with Parkinson's disease, evaluated at 30 percent disabling; (6) diabetes mellitus, type II, evaluated as 20 percent disabling; (7) bilateral hearing loss, evaluated as noncompensable; and (8) constipation associated with Parkinson's disease, evaluated as noncompensable.  The Veteran's total combined evaluation is 100 percent.  The Veteran receives SMC at the 38 U.S.C.A. § 1114(s) rate for having PTSD that renders him unemployable and an additional disability of coronary artery disease evaluated as 60 percent disabling.

The Board granted SMC under 38 U.S.C.A. § 1114(l) because a "significant amount of evidence reflecting the Veteran's need for aid and attendance as primarily due to his service-connected Parkinson's disability and his diabetes mellitus."  After a thorough review of the record, the Board finds that a remand is necessary in order to determine the nature and extent of the Veteran's bilateral upper and lower extremity symptoms, to include the causes thereof.  Absent such development, the Board is unable to adjudicate the question of whether SMC at the 38 U.S.C.A. § 1114(o) rate is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After all additional records are associated with the claims file, schedule the Veteran for a comprehensive VA physical examination, to be conducted by an appropriate individual, to address the nature and extent of the Veteran's bilateral upper and lower extremity symptoms.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The claims file must be made available to and be reviewed by the examiner, and it must be confirmed that such records were available for review.  An explanation for all opinions expressed must be provided. 

The examiner must provide an opinion regarding whether the Veteran's service-connected Parkinson's disease with diminished reflexes, tremors, and muscle rigidity of the right upper extremity, balance impairment associated with Parkinson's disease, and diminished reflexes, tremors and muscle rigidity of the left upper extremity associated with Parkinson's disease, cause the following:  (1) the anatomical loss of both arms with factors that prevent the use of prosthetic appliances; (2) the anatomical loss or loss of use of both feet; (3) the anatomical loss or loss of use of one hand and one foot; (4) the anatomical loss or loss of use of both hands; (5) the anatomical loss or loss of use of both legs at a level, or with complications, preventing natural knee action with prosthesis in place; (6) the anatomical loss or loss of use of one arm and one leg at levels, or with complications, preventing natural elbow and knee action with prosthesis in place; (7) the anatomical loss or loss of use of both arms at levels, or with complications, preventing elbow action with prostheses in place; (8) the anatomical loss of both legs so near the hip as to prevent the use of prosthetic appliances; or (9) anatomical loss of one arm and one leg so near the shoulder and hip as to prevent the use of prosthetic appliances. 

The examiner must specify which service-connected disability that causes each of the above findings, if relevant.  

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

6.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




